                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE: Shanna M. Ackerley                              BK NO. 19-03559 HWV
                                       Debtor(s)
                                                            Chapter 13
     PennyMac Loan Services, LLC
                                Movant
                 vs.

     Shanna M. Ackerley
                                       Debtor(s)

     Jack N. Zaharopoulos,
                                       Trustee

                         CERTIFICATE OF SERVICE
     NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-
                              19 PANDEMIC
     I, Rebecca A. Solarz of KML Law Group, P.C., certify that I am, and at all times hereinafter
     mentioned was, more than 18 years of age and that on September 9, 2021, I served the above
     captioned pleading, filed in the proceeding on the parties at the addresses shown below;

     Debtor(s)                                              Attorney for Debtor(s)
     Shanna M. Ackerley                                     Tracy Lynn Updike, Esq.
     306 Cherry Street                                      3401 North Front Street
     Wrightsville, PA 17368                                 PO Box 5950
                                                            Harrisburg, PA 17110

                                                            Trustee
                                                            Jack N. Zaharopoulos
                                                            8125 Adams Drive
                                                            Hummelstown, PA 17036


 Method of Service: electronic means or first class mail

 Dated: September 9, 2021

                                                            /s/Rebecca A. Solarz Esquire
                                                            Rebecca A. Solarz Esquire
                                                            Attorney I.D. 315936
                                                            KML Law Group, P.C.
                                                            BNY Mellon Independence Center
                                                            701 Market Street, Suite 5000
                                                            Philadelphia, PA 19106
                                                            215-825-6327
                                                            rsolarz@kmllawgroup.com




Case 1:19-bk-03559-HWV           Doc 49-1 Filed 09/09/21 Entered 09/09/21 10:15:12                  Desc
                                 Certificate of Service Page 1 of 1
